Citation Nr: 9936148	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-00 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to effective dates earlier than January 1, 1997, 
for a grant of service connection for Hodgkin's disease and 
for all disability ratings based on such grant.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active military service from October 1960 to 
September 1962, including a period of service in Vietnam, 
March 31, 1962, through September 10, 1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 27, 1997, rating decision by the 
Baltimore, Maryland, Regional Office (RO) which implemented a 
March 13, 1997, Board decision wherein the Board granted 
service connection for Hodgkin's disease due to herbicide 
exposure in service.  The rating board assigned a 
noncompensable rating for Hodgkin's disease from January 1, 
1997, and also granted service connection for additional 
disabilities found to be proximately due to and the result of 
Hodgkin's disease, including loss of use of the right arm and 
leg due to radiation damage, rated 100 percent disabling, and 
a left hip replacement due to radiation damage, evaluated as 
30 percent disabling.  All of the awards were made effective 
from January 1, 1997.  The veteran has appealed the effective 
date selected by the RO, contending that service connection 
should have been awarded from the date of his original filing 
of a claim for service connection in September 1990.  

The appeal decided favorably by the Board in March 1997 was 
from a July 19, 1994, decision which had denied service 
connection for Hodgkin's disease due to exposure to 
herbicides on the basis that the record did not establish 
that the veteran had been exposed to herbicides in service 
and that the medical evidence did not show the development of 
Hodgkin's disease until 1969.  The rating board found that 
since the veteran's military service did not fall within the 
period defined by law as the Vietnam Era, see 38 U.S.C.A. 
§ 101(29) and 38 C.F.R. § 3.2, the lifetime presumption of 
service incurrence of Hodgkin's disease having its onset at 
any time after service was not available to the veteran as 
the basis for establishing service connection.  

By the time the case reached the Board, Congress had passed 
the Veterans' Benefits Improvement Act of 1996, Pub. L. No. 
104-275, 110 Stat. 3322 (October 9, 1996), Section 505 of 
which amended 38 U.S.C.A. § 101(29) to read that the Vietnam 
Era was now deemed to extend from February 28, 1961, to 
May 7, 1975, in the case of any veteran who served in the 
Republic of Vietnam during that period.  The Board found that 
since the veteran served in Vietnam during the period 
encompassed by the amendment to the statute, he was entitled 
to the presumption of herbicide exposure and awarded service 
connection pursuant to that presumption.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The RO's development of the appeal for service connection for 
Hodgkin's disease due to herbicide exposure encompassed not 
merely the issue of presumptive service connection but the 
issue of direct service incurrence without benefit of the 
presumption.  The RO denied direct service connection, citing 
the absence of adequate evidence of herbicide exposure in 
service.  The statement of the case and supplemental 
statements of the case furnished to the veteran in 
October 1994, April 1996, and August 1996, respectively, 
fully addressed the denial of direct service connection.  

In its March 1997 decision, the Board was able to grant 
service connection under the presumption and made no 
determination as to entitlement to direct service connection.  
However, the question of direct incurrence is relevant to the 
present appeal involving the effective dates and therefore 
must be addressed herein.  Although the question of 
entitlement to service connection on the basis of direct 
service incurrence was not adjudicated by the RO in 
connection with the effective date determination, it remains 
pending before the Board by virtue of the procedural and 
evidentiary development undertaken before the March 1997 
decision and may be properly addressed by the Board at the 
present time without prejudice to the veteran's procedural 
rights. 

FINDINGS OF FACT

1.  Hodgkin's disease was not manifest during service or 
until 1969, several years after separation from service.  

2.  The positive and negative evidence with respect to 
whether the veteran was exposed to herbicides during his 
period of military service in South Vietnam is at least in 
relative equipoise.  

3.  The post service onset of Hodgkin's disease is the result 
of exposure to herbicides during service.

4.  On September 6, 1990, the veteran filed a claim for 
service connection for Hodgkin's disease resulting from agent 
orange and/or other herbicides.  


CONCLUSIONS OF LAW

1.  The grant of service connection for Hodgkin's disease and 
resulting disabilities on the basis of direct incurrence in 
service is warranted.  38 U.S.C.A. §§ 1110, 5107(a), 7104 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1999).  

2.  The proper effective date for the grant of service 
connection for Hodgkin's disease and all ratings based on the 
service connection grant is September 6, 1990.  38 U.S.C.A. 
§§ 5110(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.400(b)(2) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records, including the report 
of examination for separation from service, contain no 
reference to Hodgkin's disease.  Treatment records show that 
on June 18, 1962, the veteran came in to a medical facility 
contending that he had been running a temperature for the 
past three days as high as 104.4 degrees and that he had also 
had joint pains as well as pain on taking a deep breath.  On 
examination, some vesicles were seen on the soft palate of 
the mouth.  Tachycardia was noted.  The clinical impression 
was probable viral infection.  He was afebrile the next 
morning.  He was noted to have had a few chills the day 
before but no "shaking chills."  He still had some joint and 
muscle aching when walking.  He was essentially the same the 
day after that.  He was discharged to duty after three days 
in quarters or dispensary.  The final diagnosis was "ill-
defined condition, suspect upper respiratory infection."  

The post service record includes a large quantity of medical 
reports from a number of physicians and hospitals in the 
Baltimore, Maryland, area pertaining to the onset of 
Hodgkin's disease, which was first diagnosed in January 1969.  
The veteran initially underwent radical neck surgery as well 
as radiation therapy and chemotherapy.  He was found to have 
had a recurrence of Hodgkin's disease in 1975 for which he 
was given radiation treatment and underwent a total hip 
replacement.  During the complex course of the treatment for 
Hodgkin's disease the veteran underwent numerous surgical 
procedures and developed disabilities involving various parts 
of his body associated with the surgery and radiation.  

In testimony at a hearing held at the RO on May 30, 1995, and 
in various written statements to the RO, the veteran 
described the circumstances of his duty in Vietnam.  He 
related that he served as a medic with the 8th Field Hospital 
but also served as a driver.  He reported three separate 
incidents to support his allegation that he was exposed to 
dioxin agents in service.  The first occurred when he was 
obligated to drive a chaplain to a remote area where the 
perimeters were being established.  Upon arrival, he and 
other servicemen walked through an area where drops of an 
unknown substance fell upon them from trees and shrubs, 
forcing them to turn back.  He indicated that he was told 
that the substance was a defoliant and related that he had to 
spend the night sleeping in the same clothes, which were 
still damp.  He related that several days later, he was 
transported to another remote area by a helicopter.  During 
the flight he became nauseous and had to be left with 
"locals" for three days until another helicopter could come 
back to get him.  When he returned to the base, he reported 
for medical treatment.  This, he maintained, represented the 
treatment described in the service medical entries beginning 
on June 18, 1962.  Later in his tour of duty, upon arrival at 
an air base for return to the United States, he had to step 
around a huge puddle surrounding the plane which he was told 
was a defoliant.  

The veteran has submitted documentation to support the 
allegation that Hodgkin's disease and other disorders had 
been medically shown to be associated with herbicide exposure 
during service in Vietnam, including excerpts from a National 
Academy of Sciences (NAS) study.  Excerpts from this material 
were highlighted to support the proposition that the American 
Defoliation Program in Vietnam had begun in December 1961 and 
that Operation Ranch Hand, the first large scale program from 
the aerial spraying of herbicides in South Vietnam had begun 
in January 1962.  The excerpted passages contained statistics 
regarding the quantities of various herbicides used in 
Operation Ranch Hand between 1962 and 1971, including 145,000 
gallons sprayed from 1962 to 1964.  Other information was to 
the effect that herbicides were applied around base 
perimeters and lines of communication to improve visibility 
and reduce the likelihood of enemy ambush.  

The veteran has also submitted a June 1996 statement from 
G. S. Richards, M.D., which contained the following excerpt:

Although "Agent Orange" was not a 
household word in 1969, medical 
literature supported the concept that 
Hodgkin's disease and other lymphomas 
were the result of cellular mutations 
caused by exposure to viruses, radiation, 
chemicals (pesticides and herbicides) and 
possible genetic predisposition.  

If it can be ascertained that you were in 
Vietnam in 1962 in an area where military 
forces were exposed to herbicides then a 
reasonable degree of medical certainty 
exists that your Hodgkin's disease was 
the result of that exposure.  

The Board decision of March 13, 1997, explained that under 
the law pertaining to adjudication of herbicide exposure 
claims, certain diseases identified in the statute, including 
Hodgkin's disease, would be presumed to be related to 
herbicide exposure and that a veteran who served in the 
Republic of Vietnam during the Vietnam Era and had such a 
disease would be presumed to have been exposed during such 
service.  (See complete citations below)  Noting that recent 
legislation had expanded the period defined as the Vietnam 
Era to include the period of the veteran's service in 
Vietnam, the Board found that the veteran was entitled the 
presumption of exposure to herbicides in Vietnam and 
proceeded to award service connection for Hodgkin's disease 
on that basis.  

A RO rating decision of August 27, 1997, implementing the 
Board's decision, assigned a noncompensable rating for 
Hodgkin's disease due to herbicide exposure effective 
January 1, 1997, the effective date of the legislation 
expanding the period defined as the Vietnam Era.  The 
decision also granted service connection for loss of use of 
the right arm and leg due to radiation damage, rated 
100 percent disabling, and for left hip replacement due to 
radiation damage, rated 30 percent disabling for a combined 
rating of 100 percent effective January 1, 1997.  By a later 
rating decision of April 7, 1998, the RO granted service 
connection for a number of additional disabilities deemed to 
be directly due to the service-connected Hodgkin's disease 
and assigned ratings which combined to 100 percent.  Special 
monthly compensation was also awarded.  The effective date of 
all awards was January 1, 1997.  

II.  The applicable law.

The selection an effective date of the award of service 
connection for a disability is governed by 38 U.S.C.A. § 5110 
and its implementing VA regulation, 38 C.F.R. § 3.400 (1999).  
The language of § 5110(a) contains the following general 
provision:  

Unless specifically provided 
otherwise..., the effective date of an 
award based on an original claim, a claim 
reopened after final adjudication, or a 
claim for increase of 
compensation...shall be fixed in 
accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefor.

With respect to compensation awards specifically, subsection 
(b)(1) of § 5110 provides as follows:

The effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release if application 
therefor is received within one year from 
such date of discharge or release.  

If a claim is not received within one year after discharge or 
release, a subsequent award be effective from the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2) (1999).  

Additional provisions apply to awards resulting from 
enactment of liberalized entitlement criteria.  A retroactive 
award of up to one year may be made pursuant to 38 U.S.C.A. § 
5110(g) (West 1991 & Supp. 1998), which provides as follows:

[W]here compensation is awarded or 
increased pursuant to any Act or 
administrative issue, the effective date 
of such award or increase shall be fixed 
in accordance with the facts found but 
shall not be earlier than the effective 
date of the Act or administrative issue.  
In no event shall such award or increase 
be retroactive for more than one year from 
the date of application therefor or the 
date of administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (1999).  

The prerequisite for a compensation award is the granting of 
service connection for the disability or disabilities in 
question.  Under the law, service connection may be 
established for disability which is shown to have been 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110 (wartime), 1131 (peacetime) (West 1991 & 
Supp. 1998).  If the disability is not shown to have been 
chronic in service, continuity of symptomatology after 
separation is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  When a disability is not initially 
manifest during service or within an applicable presumptive 
period, "direct" service connection may nevertheless be 
established by evidence demonstrating the disability was in 
fact incurred or aggravated during the veteran's service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d) 
(1999); Cosman v. Principi, 3 Vet.App. 503 (1992); Godfrey v. 
Derwinski, 2 Vet.App. 352, 356 (1992); Douglas v. Derwinski, 
2 Vet.App. 103, 108-09 (1992).  

The law contains rules pertaining specifically to claims of 
service connection for disabilities due to exposure to 
herbicide agents.  See 38 U.S.C.A. § 1116 (West 1991 & 
Supp.1998); 38 C.F.R. §§ 3.307, 3.309 (1999).  A herbicide 
agent is a chemical in a herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam Era.  38 C.F.R. 
§ 3.307(a)(6)(i) (1999).  VA regulations define Vietnam Era 
service as extending from August 5, 1964, to May 7, 1975.  
The Veterans' Benefits Improvements Act of 1996, Pub. L. 
No. 104-275 extends the Vietnam Era to February 28, 1961, for 
all veterans who served in Vietnam, and extends special 
eligibility for health benefits based on Agent Orange 
exposure to those who served on or after January 9, 1962.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  

VA regulations specify that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases will be considered service 
connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
(1999) are met, even though there is no record of such 
disease during service, and provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(1999) are also satisfied:  Chloracne or other acneiform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; porphyria cutanea tarda; multiple 
myeloma, respiratory cancers (cancers of the lung, bronchus, 
larynx, or trachea), and soft tissue sarcoma.  38 C.F.R. 
§ 3.309(e) (1999).  These diseases shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne, or other acneiform disease consistent 
with chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to a herbicide agent during 
active military, naval or air service.  38 C.F.R. 
§ 3.307(a)(6)(2) (1999).  Effective November 7, 1996, 
presumptive service connection is also warranted for acute 
and subacute peripheral neuropathy and prostate cancer under 
38 C.F.R. § 3.309(e).  See 38 C.F.R. §§ 3.307, 3.309, as in 
effect on and after November 7, 1996.  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to a herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309(e) 
Note 2 (1999).  An amendment to 38 C.F.R. § 3.307(a)(6)(2) 
has been amended to provide a one-year manifestation period 
from the date of the last exposure for acute and subacute 
peripheral neuropathy.  Presumptive service connection is 
warranted for prostate cancer that manifests itself to a 
degree of 10 percent at any time after exposure.

The Secretary of Veterans Affairs formally announced in the 
Federal Register on January 4, 1994, that a presumption of 
service connection based on exposure to herbicides used in 
Vietnam was not warranted for certain conditions, or for 
"any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted."  59 Fed. Reg. 341 (1994).  However, the 
United States Court of Appeals for the Federal Circuit (Court 
of Appeals) subsequently determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039 (1994).  


III. Analysis.

The legal basis cited by the Board for the award of service 
connection for Hodgkin's disease is found in the provisions 
of the statute and VA regulations that establish presumptions 
that Vietnam Era veterans who served in Vietnam were exposed 
to herbicide agents and that such exposure caused the later 
onset of the disease.  The law redefining Vietnam Era service 
to encompass the period of the veteran's active duty went 
into effect on January 7, 1991.  The Veterans' Benefits 
Improvement Act of 1996 was clearly a liberalizing law within 
the meaning of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114 
since it created a new basis for establishing the veteran's 
entitlement to benefits.  The liberalization had the effect 
of permitting an award of presumptive service connection that 
would have been precluded by law before January 1, 1997, but 
it cannot permit an effective date earlier than January 1, 
1997, since an award granted under 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114 can never be effective before the effective 
date of the liberalizing law.  See Rhodan v. West 12 Vet. App 
55 (1998).  To make his award effective from the date of his 
original compensation claim in September 1990, the veteran 
must establish service connection on the basis of direct 
incurrence of Hodgkin's disease in service.  A veteran 
seeking to establish service connection based on herbicide 
exposure is always free to establish entitlement on the basis 
of direct service incurrence.  See Combee, Id.   

The veteran's claim for service connection for Hodgkin's 
disease on a direct basis is well grounded within the meaning 
of Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) in that it 
is "a plausible claim, one which is meritorious on its own or 
capable of substantiation."  All relevant documents known to 
exist have been obtained and the duty to assist has been 
satisfied.  

It is neither shown nor contended that Hodgkin's disease was 
manifest during service or within one year after separation, 
but the post service onset of the disorder is not by itself 
fatal to the service connection claim since VA regulations, 
specifically 38 C.F.R. § 3.303(d), provide for the granting 
of service connection where all of the evidence of record 
supports a finding of service incurrence.  In Cuevas, Id., 
the Court enunciated essentially the same principal 
("establishing service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.").  See also, Godfrey, Id.; 
Douglas Id.  

Exposure to herbicide agents in conjunction with duty in 
Vietnam during the Vietnam era has been recognized by 
Congress as providing a nexus between military service and 
the post service onset of Hodgkin's disease and other 
disorders for the purpose of establishing entitlement to 
service connection for such disorders.  The medical principle 
that herbicide exposure and subsequent Hodgkin's disease are 
related has been conceded as the foundation for awarding 
compensation.  In the present case, military records do not 
contain any reference to herbicide exposure, and the evidence 
bearing on the question of whether exposure actually took 
place consists primarily of the veteran's own statements.  A 
presumption of credibility of lay evidentiary assertions 
extends only to the limited question of whether a claim is 
well grounded, King, Id., but once a claim is to be tested on 
the merits, the Board is free to examine the probative value 
to be attached to such evidence.  

The information provided by the veteran excerpted from the 
NAS herbicide study documents the commencement of herbicide 
use in South Vietnam during the period more or less 
contemporaneous with the veteran's service there.  The 
precise incidents reported by the veteran are not of such a 
nature that they could be expected to be documented in any 
official record, but the veteran has provided sufficient 
credible detail to render his accounts plausible in the 
absence of any conflicting information.  His description of 
the application of a substance rumored to be a defoliant 
agent in the area of new perimeter construction is believable 
in light of the NAS information citing the use of defoliants 
during that period and around military perimeters.  The 
information contained in the NAS report provides enough basic 
background information concerning defoliant use in Vietnam to 
render the information received from the veteran credible in 
the absence of equally credible conflicting evidence.  His 
account is consistent with service medical record entries 
pertaining to treatment for an illness in June 1962 and with 
personnel records showing that he served as a driver in 
Vietnam.  

Affording the veteran the benefit of the doubt, the available 
medical evidence, the information received from the veteran, 
and the evidence of record concerning the circumstances of 
the veteran's military service are sufficient to establish 
both the fact of exposure in service and a nexus between post 
service disability and Vietnam Era service, such as to 
warrant the grant of service connection on a direct basis for 
Hodgkin's disease and its complications and all secondary 
disabilities.  38 U.S.C.A. § 5107 (West 1991); Douglas, Id.; 
Godfrey, Id.  This finding entitles the veteran to an 
effective date of September 6, 1990, the date of receipt of 
his compensation claim.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (1999). 

ORDER

An effective date of September 6, 1990, is warranted for a 
grant of service connection for Hodgkin's disease and all 
disability ratings based on such grant.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

